ORDER (Requiring Status Updates)
TODD R. MATHA, Chief Judge.
The Ho-Chunk Nation : Judiciary has continually recognized the principle that a plaintiff maintains the burden to prosecute its case. See, e.g., Joseph D. Ermenc v. HCN Whitetail Crossing, CV 01-88 (HCN Tr. Ct., Sept. 11, 2003) at 6. Applicable procedural rules identify the consequences of prolonged periods of activity. The Court may sua sponte “move to dismiss an action if there has been no filing or activity on the reeord for six (6) months.” Ho-Chunk Nation Rules of Civil Procedure, Rule 56(C).1
On August 28, 2006, the plaintiff, Ho-Chunk Nation, by and through Attorney Justice E. Lindell, requested a continuance of certain judicial deadlines on behalf of both parties, but has not subsequently corresponded with the Court. The Court acquiesced to the mutual request, but, to reiterate, the plaintiff must prosecute its case. The Court shall require the plaintiff to file status updates at minimum six (6) month intervals beginning on or before December 1, 2006.

. Parties can obtain a copy of the applicable rules by contacting the Ho-Chunk Nation Judiciary at (715) 284-2722 or (800) 434-4070 or visiting the judicial website at www.ho-chunknation.com/government/judicial/cons_ law.htm.